DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022, has been entered.
 	Claims 1-5 are canceled.
	Claims 6-23 are pending.  Claims 13-20, 22, and 23 are withdrawn.
	Claims 6-12 and 21 are examined on the merits.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 7, 8, 10, 11, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garry (Plant Pathology. 1998. 47: 473-479. Previously cited) in view of Rush (US 6,175,059) in light of Schultz (US 2015/0320033).
Garry discloses Mycosphaerella pinodes strain 91.31.12 (page 474, left column, second-to-last full paragraph) used to study infection of pea leaves by Mycosphaerella pinodes (abstract; page 474, left column, “Plant material and culture conditions” and “Disease inoculation” sections).  
Garry teaches an aqueous conidial suspension to which Tween was added to the spore suspension (of M. pinodes strain 91.31.12) to improve fungal penetration of the host cells (page 474, left column, first paragraph of “Disease inoculation” section).  This suspension reads on a composition comprising the M. pinodes strain 91.31.12 and a carrier (at least water).  Water reads on an adherent.  This is evidenced by Schultz which discloses a fine mist of water or other solvent as an adherent in the technology of a seed coating (page 3, paragraph [0027]).  Additionally, water inherently confers increased wettability, and any liquid inherently increases 
In sum, the aqueous conidial suspension of Garry comprising M. pinodes strain 91.31.12 and water (reading on the ‘carrier’) is comparable to the claimed invention.

Garry differs from the claimed invention (instant claim 7) in that Garry does not expressly disclose that their Mycosphaerella pinodes strain (strain 91.31.12) is Mycosphaerella sp. strain SGI-010-H11 (deposited as NRRL 50471) or a ‘pesticidally active variant’ thereof comprising a 16S rRNA nucleic acid sequence comprising a polynucleotide sequence having at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO:11, wherein the composition (the aqueous conidial suspension) exhibits pesticidal activity.  
However, since the strain of Garry and the claimed SGI-010-H11 strain are of the same genus, then it appears that M. pinodes strain 91.31.12 of Garry reads on the claimed SGI-010-H11 strain or at least a ‘pesticidally active variant’ thereof comprising a 16S rRNA nucleic acid sequence comprising a polynucleotide sequence having at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO:11, absent a showing of evidence.  Since the M. pinodes strain 91.31.12 appears to be the claimed SGI-010-H11 strain or pesticidally active variant thereof, then it necessarily possesses the properties of the claimed strain, including comprising a 16S rRNA nucleic acid sequence comprising a polynucleotide sequence having at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO: 11.  Moreover, since the aqueous conidial suspension of Garry renders obvious a composition comprising the same strain 

Additionally, Garry further differs from the claimed invention in that Garry does not expressly disclose that the carrier (water) of the conidial suspension comprising the 91.31.12 strain comprises a polyvinyl acetate, a polyvinyl acetate copolymer, a polyvinyl alcohol, a polyvinyl alcohol copolymer, a methyl cellulose, a hydroxymethyl cellulose, and/or a hydroxymethyl propyl cellulose.
Rush discloses fungi that is applied as a seed coating (column 8, lines 20-22).  Rush discloses that an aqueous slurry of the fungal material is prepared by placing the dried, pulverized fungus material in a solution containing a polymer such as methyl cellulose (column 16, lines 2-5).  The polymer causes the fungus composition to be “sticky” and to adhere to the seed (column 16, lines 5-7).
Before the effective filing date of the claimed invention, it would have been obvious to have further included methyl cellulose in the suspension disclosed by Garry.  One of ordinary skill in the art would have been motivated to do this because it would have caused the suspension to become “sticky,” thereby assisting the adherence of the M. pinodes strain of Garry to pea leaves or other plant materials.  
Therefore, instant claims 7 and 8 (water reads on an agriculturally acceptable carrier) are rendered obvious.
Regarding instant claim 10, Garry teaches that the aqueous conidial suspension (comprising M. pinodes strain 91.31.12) was sprayed onto plants (page 474, left column, first 
Regarding instant claim 11, the recitation of a ‘seed coating formulation’ is directed to the intended use of the claimed composition.  MPEP 2112 indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Any fluidic composition, including the aqueous conidial suspension of Garry, is structurally suitable for being a coating on any article, including a seed.  Therefore, the aqueous conidial suspension of Garry in view of Rush is capable of performing the intended use of instant claim 11.  Therefore, instant claim 11 is rendered obvious.
Regarding instant claim 21, Garry teaches that the aqueous conidial suspension (comprising M. pinodes strain 91.31.12) was sprayed onto plants (page 474, left column, first paragraph of “Disease inoculation” section).  Thus a plant is infected with M. pinodes strain 91.31.12 (reading on the elected microbial strain of instant claim 1).  The spraying of the aqueous conidial suspension on the plants results in a plant that comprises the composition of instant claim 21.  Therefore, instant claim 21 is rendered obvious.  
A holding of obviousness is clearly required.

Claims 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garry, Rush, and Schultz as applied to claims 7, 8, 10, 11, and 21 above, and further in view of Maude (Ann. Appl. Biol. 1966. 57: 193-200. Previously cited).
As discussed above, Garry in view of Rush (in light of Schultz, cited as evidence) renders obvious claims 7, 8, 10, 11, and 21.  The references differ from claim 9 in that they do not expressly disclose that the carrier (water of the aqueous conidial suspension, the methyl 
Maude discloses that Mycosphaerella pinodes infects pea seeds (page 193, first paragraphs of “Summary” and “Introduction” sections).  Maude studied the occurrence of M. pinodes on seeds, studying the mode of lesion development on seedlings and the methods of freeing the seed from infection (page 193, second paragraph of “Introduction” section).
	At the time the invention was made, it would have been obvious that pea seeds are naturally infected with the M. pinodes strain 91.31.12 of Garry since Maude teaches that M. pinodes infects pea seeds.  Additionally, at the time the invention was made, it would have been obvious to have sprayed the aqueous conidial suspension comprising M. pinodes strain 91.31.12 of Garry in view of Rush on pea seeds.  One of ordinary skill in the art would have been motivated to do this in order to perform the studies disclosed in Maude.  A pea seed sprayed with the aqueous conidial suspension reads on a seed having a coating (the aqueous conidial suspension) comprising a composition comprising the microbial strain of claim 1 (M. pinodes strain 91.31.12) and a carrier (at least water).  Therefore, instant claims 9 and 12 are rendered obvious.  
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed March 9, 2022, with respect to the objection of claims 6-12 and 21, the rejection under 35 U.S.C. 101 of claims 7-11 and 21, the rejection under 35 U.S.C. 103 of claims 7, 8, 10, 11, and 21 as being unpatentable over Garry in light of Schultz, and the 
However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 7.  The previously cited references (Garry as a primary reference) have been cited in addition to the new reference Rush.  To the extent Applicant’s arguments are directed to the new grounds of rejection under 35 U.S.C. 103, they are unpersuasive.  Applicant asserts that a randomly chosen Mycosphaerella pinodes ITS region (EU338435.1) only exhibited 58% sequence identity with SEQ ID NO:11, as shown in the alignment provided in Exhibit E.  However, the sequence of the randomly chosen M. pinodes does not necessarily speak to a sequence comprised by the M. pinodes strain disclosed in Garry.  Therefore, the differences in the sequence of the randomly chosen M. pinodes with the claimed SEQ ID NO:11 (comprised by the claimed strain) does not necessarily signify that the M. pinodes strain of Garry is distinct from the claimed strain.
Applicant also argues that in contrast, Garry describes M. pinodes strain 91.31.12 strain as a disease-causing microorganism, stating in the abstract that M. pinodes causes Asochyta blight.  Applicant concludes that this therefore signifies that the feature of pesticidal activity is not necessarily present in M. pinodes strain 91.31.12.  The Examiner respectfully disagrees.  Though M. pinodes causes Asochyta blight, this does not necessarily signify that M. pinodes cannot have pesticidal activity against a fungus other than Asochyta, or another pest (e.g. insect).  


Conclusion
Claim 6 is free from the prior art since it would not have been obvious to have included an agriculturally effective amount of a pesticide (selected from the group consisting of an acaricide, a bactericide, a fungicide, an insecticide, a microbicide, and a nematicide) with the M. pinodes strain 91.31.12 (taught by the closest prior art, Garry) in a freeze dried or lyophilized composition.  
Claim 6 is thus allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651